FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Amendment filed May 23, 2022.  Claims 1 and 13 have been amended, and claim 14 has been canceled.  Claims 2, 11-12, and 15 remain withdrawn, and claims 1, 6, 10, 13, 17-19, and 22 remain under consideration.  It is noted that all prior rejections of claim 14 are moot in view of the cancellation of that claim.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the prior rejections of claims under 35 USC 112(b), as well as the rejection of independent claim 13 and its dependent claims under 35 USC 103.  Claims  1, 6, 10, 13, 17-19, and 22 remain rejected for the reasons given below.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Basis for Amendment/Claim Interpretation
With regard to the amendment of claim 1 to recite “a CpG site less than 50 bp upstream of the transcription start site of SP140”, it is noted that basis for this amendment is found in paragraphs 37 and 187 of the specification.
With regard to independent claim 14 and claims dependent therefrom, it is noted that as claim 14 recites a “method of treating” and concludes with a step of “administering chemotherapy to the subject based on the diagnosis that they are likely to be responsive to chemotherapy”, the claim is interpreted as requiring a step of “administering” as recited at d) to achieve the “treating” of the preamble (i.e., the claim does not encompass methods in which no administering/treating occurs, despite the fact that the specific nature of the “administering” is unclear as discussed below).
Election/Restrictions
Applicant’s election of Group I in the reply filed on June 8, 2020 is again acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-12 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 8, 2020.
Applicant's election with traverse of the species of SP140 in the reply filed on June 8, 2020 is again acknowledged.  
Claims 2 and 15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 8, 2020.
Claim Rejections - 35 USC § 112(b)/second paragraph
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claims 1, 6, 10, 14, 17-19, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, and 10 are indefinite over the recitation of the limitation “the biomarker” in b) of claim 1.  As claim 1 no longer previously recites a “biomarker”, there is insufficient antecedent basis for this term in the claims.
Claims 1, 6, and 10 are indefinite over the recitation in claim 1 of “the patient” in a), and of “a subject” in d).  As the preamble of claim 1 now recites “a subject” rather than “a patient”, there is a lack of antecedent basis for the reference to “the patient”.  Further, the reference in d) to “a subject” is confusing, given the prior references to a subject and to a patient; the reference to “a subject” potentially could encompass any subject (i.e., there is a lack of a clear connection of this subject to the prior method steps and to the preamble).  This rejection could be overcome by amending the claim to employ consistent terminology, and to making clear reference to either “the patient” or “the subject” in the body of the claim (with the body of the claim employing the same term as the preamble).
Dependent claim 6 is also indefinite over the recitation “the biomarker” given the amendment of claim 1; claim 1 does not make clear what is meant by “the biomarker”, such that the meaning of this terminology in claim 6 is also unclear.
Similarly, dependent claim 10 is indefinite over the recitation “the patient”, as it is unclear what is encompassed by this language in claim 1.
Claims 13, 17-19, and 22 are indefinite over the recitation of the limitation “administering chemotherapy to the subject based on the diagnosis that they are likely to be responsive to chemotherapy”.  While it is clear that this requires some type of administration of chemotherapy, it is not clear how the language “administering....based on the diagnosis” is limiting of the “administering”.  Some skilled artisans would interpret this language as encompassing administering any type of chemotherapy to a subject meeting the criteria of the “diagnosing”, while others would interpret this language as requiring something more specifically related to the diagnosis (such as a subtype of chemotherapy, given the recitation that the chemotherapy is “based on the diagnosis...”).  As there are multiple reasonable interpretations of the claim language with different boundaries, further clarification is required.
Claim Rejections - 35 USC § 103
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, and 10 remain rejected under 35 U.S.C. 103 as being unpatentable over Caldwell et al (US 2009/0264306 A1 [Oct. 2009]; cited in IDS) in view of Yamazaki et al (Epigenetics 7(2):201 [Feb 2012]; cited in IDS) and Deneberg et al (Leukemia 24:932 [2010]; previously cited).
It is reiterated that independent claim 1 is indefinite, and that the claims do not make clear what specifically must be determined/detected to meet the conditions for “administering” recited in claim 1 (for example, the claim requires comparing the level of methylation of “the biomarker” in b), but does not previously specify what meets this limitation).  Further, the specification provides a broad recitation of examples of what may be considered “aggressive therapy” for patients with aggressive AML, which includes “personalized medicine based on their genome, bone marrow transplants, surgical procedures, chemotherapy, radiation, biological response modifiers, or other therapies” (see paragraph 155).
Caldwell et al disclose a variety of methods in which differential methylation of biomarker(s) is/are detected to achieve diagnosis of lymphoid and/or hematopoietic malignancies, including acute myelogenous leukemia (AML), as well as to aid in therapy/treatment selection (see entire reference, particularly the Abstract and the Summary at paragraphs 17-30 [particularly paragraphs 17, 24, and 27-28]; paragraphs 67, 104-107, 191-201; claims 25-28).  Caldwell et al disclose methods of diagnosing/differentiating AML comprising the determining of methylation levels (as noted above), as well as comparing levels with various types of controls, including corresponding controls from normal control subjects (see, e.g., paragraphs 105 and 191, and claim 25), and further disclose the application of such steps in determining treatment/therapy (see, e.g., the Abstract and paragraph 67).  
With regard to all claims, Caldwell et al teach detecting “over 70 genomic loci as being hypermethylated” in association with AML (paragraph 195), but do not teach determining the level of methylation of the gene SP140, or of any CpGs “less than 50 bp upstream of the transcription start site” of SP140. Caldwell et al also employ bone marrow samples in their analysis of subjects with AML, and thus fail to teach the use of blood samples, and of a NPB control, in their methods.  Caldwell et al also fail to disclose a method comprising administering a “treatment for aggressive AML” to a subject to a subject.
Yamazaki et al disclose detecting altered methylation (specifically hypermethylation) of SP140 in chronic myelomonocytic leukemia (CMML) patients exhibiting mutant TET2, teaching that DNA methylation levels of SP140 (as well as AIM2) “are good markers for detecting TET2 mutations (see entire reference, particularly the Abstract and page 202).  Yamazaki et al teach that TET2 mutations are found not only in CMML, but in AML, with TET2 mutations in AML known to be associated with “a hypermethylation phenotype” (page 201).  The teachings of Yamazaki et al thus establish that hypermethylation of SP140 may function as a marker of TET2 mutations, and that such mutations in AML patients are associated with a hypermethylation phenotype.  It is also noted that (particularly given the indefiniteness of the claim language), Yamazaki et al’s disclosure of detecting hypermethylation of a “promoter region” of SP140 gene is sufficient to suggest the requirement of claim 1 for a CpG site “less than 50 bp upstream of the transcription start site of SP140” (see page 205, right column), given the inherent characteristics or promoters relative to transcription start sites.  Yamazaki et al also teach performing methylation analysis on either bone marrow or peripheral blood (page 205, left column).
Deneberg et al, like Caldwell et al, disclose that altered methylation of “promoter-specific CpG islands” is associated with AML (see entire reference).  Deneberg et al teach that analysis of such methylation may be performed using DNA extracted from bone marrow or peripheral blood (see, e.g., page 932, right column), and Deneberg et al also disclose performing such methods on subjects to whom “standard induction chemotherapy” is given (page 932, right column).
In view of the teachings of Caldwell et al, Yamazaki et al, and Deneberg et al, it would have been prima facie obvious before the effective filing date of the claimed invention to have modified the method of Caldwell et al so as to have included determining and compared methylation of SP140 (particularly at any promoter region CpG site) when practicing the method, and further to have employed DNA from peripheral blood for both test and control samples, and to have administered standard chemotherapy to any subject with AML (meeting that requirement of claim 1, again given the indefiniteness of the claims, and given the manner in which “treatment for aggressive AML” is described in the specification).  An ordinary artisan would have been motivated to have made such a modification by the teachings of Caldwell et al that it is beneficial to detected altered methylation patterns in AML patients for a variety of benefits, and by the teachings of Yamazaki et al that SP140 hypermethylation is known to be associated with and function as a marker of TET2 mutations, which are known to occur and be significant in AML patients.  Although it is noted that the teachings of the references are not sufficient to suggest, e.g., any particular chemotherapy selection in association with detection of a particular type of SP140 methylation, with regard to independent claim 1 (and its dependent claims), the claims are indefinite as noted above, such that the references are sufficient to suggest what is claimed.  Further, given the teachings of Yamazaki et al and Deneberg et al, an ordinary artisan would have recognized the use of peripheral blood DNA in lieu of bone marrow DNA as the simple substitution of one standard sample type for another to achieve a predictable result (and additionally or alternative, such a modification would have been recognized by an ordinary artisan as having the well-known benefits of increased convenience and lower risk to a patient as compared to obtaining a bone marrow sample for use in such analysis).  Accordingly, the references are sufficient to suggest that which is claimed, and an ordinary artisan would have had a reasonable expectation of success in performing what is required by the claim language.
Regarding dependent claim 6, techniques for methylation level detection encompassed by the claims are clearly disclosed by Caldwell et al; see, e.g., paragraphs 68-69, 105-106, and 194-197.  Regarding claim 10, Caldwell et al disclose the practice of their methods on human subjects; see entire reference, particularly, e.g., paragraphs 5 and 80.  
The reply traverses the rejection on the following grounds.  The reply summarizes the rejection (Reply page 7), the requirements of an obviousness rejection (Reply page 8), and amendments made to the claims (Reply pages 8-9).  The reply discusses advantages provided by the invention (Reply page 9), and urges that the cited art does not suggest what is now specifically claims (Reply pages 9-10).  In response, it is noted that applicant’s Remarks were found persuasive with regard to claim 13 and its dependent claims (given that those claims require administration of chemotherapy linked to a diagnosis that relies upon a finding of hypomethylation of SP140 as compared to normal peripheral blood), but are non-persuasive with regard to claim 1 and its dependent claims for the reasons given in the revised rejection above (particularly given the indefiniteness of those claims).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634